Citation Nr: 1045650	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  03-20 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for claimed headaches, 
fluctuations in body weight, and sleep disturbances, to include 
as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1994.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision prepared 
by a special processing unit at the RO in Cleveland, Ohio, known 
as the Tiger Team.  The Roanoke RO is the agency of original 
jurisdiction (AOJ).

The Veteran presented testimony at a hearing held at the RO 
before the undersigned Veterans Law Judge in March 2005.  The 
transcript has been associated with the record.

In May 2009, the Board remanded the case to the RO for further 
development and adjudication.  The claim has been returned to the 
Board; however, it is still not ready for appellate disposition.  

Therefore, the appeal is once again REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required.


REMAND

As noted, these matters were previously before the Board in May 
2009.  At that time, the Board determined that additional notice 
and evidentiary development was necessary.  As the remand orders 
of the Board were not complied with, further remand is mandated 
due to the RO's failure to follow the directives in the Board's 
remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

In this regard, the RO was instructed to schedule the Veteran for 
a VA examination in order to determine the nature and likely 
etiology of the claimed headaches, fluctuations in body weight 
and sleep disturbance.  

After the examiner reviewed the claims folder and performed the 
necessary studies or tests, the examiner was asked to offer an 
opinion as to whether any claimed disability had its clinical 
onset during the Veteran's period of active service, including 
service in the Persian Gulf.

The Veteran was afforded a VA examination in August 2009 when he 
was diagnosed with tension headaches, weight fluctuations and 
sleep disturbance.  The examiner indicated no pathology was found 
with respect to the weight fluctuations and sleep disturbance.  

While the Veteran apparently did not show for sleep studies 
scheduled in August and September 2009, the VA examiner failed to 
(A) provide a medical nexus opinion at the time of examination in 
August 2009 and (B) failed to provide an addendum opinion after 
repeated attempts to schedule the sleep study.  

Therefore, as no etiology opinion was rendered the Board's remand 
instructions were not followed.  Id.  Thus, the Board is still 
not able to make a fully informed decision with respect to the 
claim presented.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007).  

Accordingly, this case must again be remanded to effectuate the 
evidentiary development necessary to fully and fairly adjudicate 
the Veteran's claim.  The RO is directed to the specific 
development instructions delineated in the numbered paragraphs 
below.  

1. The RO should seek an addendum opinion 
from the medical provider who conducted the 
August 24, 2009, VA examination, if 
available.  If she is not available, the 
opinion should be provided by a similarly 
qualified medical provider.  The examiner 
should review the claims folder, including 
a complete copy of this REMAND, and 
acknowledge such review in the examination 
report.

Based on her review of the case, the 
examiner should offer an opinion as to 
whether the Veteran's tension headaches, 
weight fluctuations and/or sleep 
disturbance at least as likely as not had 
their clinical onset during the Veteran's 
period of active service.  The examiner 
should additionally state whether any 
claimed manifestations are due to an 
undiagnosed illness incurred during the 
Veteran's service in the Persian Gulf.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.

2. The RO should ensure that the requested 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND.  

If the ordered action is determined to have 
not been undertaken or to have been taken 
in a deficient manner, the RO should take 
appropriate corrective action.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.   If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished with a 
fully responsive Supplemental Statement of 
the Case and afforded a reasonable 
opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


